      Case 1:13-cr-00872-RA Document 34
                                     33 Filed 01/21/21
                                              01/20/21 Page 1 of 1




                                                                  January 20, 2021

                                                      Application granted. The hearing is adjourned to
BY ECF
                                                      February 5, 2021 at 10:00 a.m.
The Honorable Ronnie Abrams
                                                      SO ORDERED.
United States District Judge
Southern District of New York
500 Pearl Street                                      __________________________
New York, New York 10007                              Ronnie Abrams, U.S.D.J.
                                                      January 21, 2021

       Re:    United States v. Giuseppe Valentino, 13 Cr. 872 (RA)


Dear Judge Abrams:

       I write on behalf of our client, Giuseppe Valentino, to request a fourth
adjournment of the violation of supervised release hearing in this case, which is
scheduled for tomorrow, January 20, 2021, at noon, because Mr. Valentino is unable to
prepare for and attend court due to illness. Specifically, he has tested positive for and
continues to suffer symptoms of Covid-19. Accordingly, we request a two-week
adjournment of the hearing date. The government consents to the requested adjournment.


                                                    Sincerely,

                                                    /s/
                                                    Michael Tremonte




cc:    All counsel (via ECF)
